DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Notice of Allowability is in response to claim amendments and remarks received on November 20, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
This Notice of Allowability is in response to the Request for Continued Examination filed on November 20, 2020.  Claims 1 and 22 are amended.  Claims 1-4, 6, 7, 9, 11-13, 16, 18, 19, 22-24, 26-29, 31, and 32 are pending and are found allowable.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
The following are means plus function limitations:
In claim 22:  
"transmission and control means for transmitting data…"
This is presumed to invoke means plus function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
application machine configured to provide the manufactured items with respective visible anti-counterfeiting indicium
A …  computer database controller, configured to:
	Receive the transmitted data
Store in association in the database marking time information
A data entry device for entering the alphanumeric string
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is an examiner's statement of reasons for allowance: 

	Wang, US PGPUB 2012/0234908 A1, teaches marking with a visible alphanumeric string, with marking time data.  However, Wang does not teach marking an alphanumeric string with a fluorescent or phosphorescent security element, where the material signature information is encoded in the alphanumeric element.
	Koster, US PGPUB 2005/0108044 A1, teaches a visible anti-counterfeiting medium with visible marking time data applied in distinct areas of the package. However, Koster does not teach marking an alphanumeric string with a fluorescent or phosphorescent security element, where the material signature information is encoded in the alphanumeric element.
	Focke, EP 1,348,199 B1, teaches visible alphanumeric string that encodes the marking time data corresponding to the visible marking time data marked on the manufactured item, but does not teach marking an alphanumeric string with a fluorescent or phosphorescent security element, where the material signature information is encoded in the alphanumeric element.
	Hayosh, US Pat No 6,600,823 B1, teaches marking a manufactured item with a material based security element having a material characteristic, but Hayosh teaches using magnetic ink for the reasons of reducing the cost of application by the document printer, and that this would be read by a magnetic read head.  See, respectively, the following:  col 6 ln 5-24; col 7 ln 8-19; and col 9 ln 2-14.  This is because Hayosh's teaching is in check printing and reading.  Therefore, Hayosh does not teach a a fluorescent or phosphorescent security element, where the material signature information is encoded in the alphanumeric element.  
	Hayosh, US Pat No 6,212,504 B1, teaches that a material based security element forms at least part of the visible marking time data.  However, as with Hayosh '823, Hayosh does not teach that the material based security element is florescent or phosphorescent, and therefore does not teach marking an alphanumeric string with a fluorescent or phosphorescent security element, where the material signature information is encoded in the alphanumeric element.  
	Ligas, US Pat. No. 5,289,547 A, teaches luminescence with a luminescent ink, but Ligas does not teach that the material signature of the florescent or phosphorescent security element is encoded in the alphanumeric string.  Therefore, Koster does not teach marking an alphanumeric string with a fluorescent or phosphorescent security element, where the material signature information is encoded in the alphanumeric element.
	Additionally, Applicant's claims are distinguished from the following newly found prior art:
Seto et al, "Method, Device, and Security System, all for Authenticating a Marking," WO 0188846 A1.
Mueller teaches luminescence decay curves, including a detecting device to perform the luminescence detection step.  This element, however, is only one element 
Budzinski et al., "Method and System for Controlling Production of Items," US PGPUB 2011/0093109 A1.
Budzinski teaches including a production date into encoded tracing data, see par 029, par 034, and authenticating a material based security element, see par 036.  However, Budzinksi does not teach that the different indicium and strings are in "distinct areas of the manufactured item" also does not each the subsequent processing step which verifies the alphanumeric string read from the manufactured item for first and second marking time information to see if they match.  Authentication is taught in pars 0108-0112 but not by these specific steps.  Therefore, Budzinski does not teach all of the limitations of claims 1 and 22.  
	Kwiat, US Pat No. 6,553,786 B1, teaches in col 2 ln 45-64 that an alphanumeric text can be written using florescent diamonds, because diamonds fluoresce.  However, Applicant's invention is distinguished because the alphanumeric string which is marked with the material based security element encodes the marking information, which is then read to determine whether the information in the alphanumeric string matches the marking information.  Further, though Kwiat's teaching is technically feasible, using diamonds is not within the scope of this invention which is to provide anti-counterfeiting labels to products.  Therefore, Kwiat does not teach alone or in combination with other references all of Applicant's limitations in claims 1 and 22.

	For these reasons, the 103 rejection is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/Examiner, Art Unit 3689